Case: 15-10993    Date Filed: 09/17/2015   Page: 1 of 3


                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 15-10993
                         Non-Argument Calendar
                       ________________________

                 D.C. Docket No. 1:89-cr-00294-KMM-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                   versus

ABELARDO MUNERA-CADAVID,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                            (September 17, 2015)



Before TJOFLAT, WILSON and BLACK, Circuit Judges.

PER CURIAM:
              Case: 15-10993      Date Filed: 09/17/2015   Page: 2 of 3


      Abelardo Munera-Cadavid, proceeding pro se, appeals the district court’s

order denying his motion for a sentence reduction, which he filed pursuant to

18 U.S.C. § 3582(c)(2) and Amendment 591 to the United States Sentencing

Guidelines (U.S.S.G.). The district court denied Cadavid relief under Amendment

782, but did not mention Amendment 591 in its order. Cadavid contends this

Court should remand with instructions for the district court to consider his

arguments under Amendment 591.

      There is no need to remand because the record makes clear Cadavid was not

entitled to a sentence reduction under Amendment 591. United States v. Chitwood,

676 F.3d 971, 975 (11th Cir. 2012) (“[W]e may affirm for any reason supported by

the record, even if not relied upon by the district court.” (quotation omitted)).

“Amendment 591 requires that the initial selection of the offense guideline be

based only on the statute or offense of conviction rather than on judicial findings of

actual conduct not made by the jury.” United States v. Moreno, 421 F.3d 1217,

1219 (11th Cir. 2005) (quoting U.S.S.G. App. C, amend. 591)). The amendment

clarified that the enhanced penalties in § 2D1.2 (Drug Offenses Occurring Near

Protected Locations or Involving Underage or Pregnant Individuals) applied only

where the defendant was “convicted of an offense referenced to § 2D1.2” and not

where the defendant simply “engaged in conduct described by that guideline.” Id.




                                           2
              Case: 15-10993    Date Filed: 09/17/2015   Page: 3 of 3


      Amendment 591 is inapposite to Cadavid’s case. Cadavid’s guideline range

was based on § 2D1.1’s base offense level and a role enhancement, and not on any

of the conduct that would increase the offense level under § 2D1.2. See id.

Accordingly, Amendment 591 did not lower Cadavid’s applicable guideline range,

and Cadavid was not entitled to a sentence reduction under Amendment 591. See

U.S.S.G. § 1B1.10(a)(2)(B) (explaining a sentence reduction “is not authorized

under 18 U.S.C. § 3582(c)(2)” if the amendment “does not have the effect of

lowering the defendant’s applicable guideline range”).

      AFFIRMED.




                                         3